DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded bracket”, “lag bolts” and “stop boss” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 6, 7, 11, 12 and 14-20 recite the term a “threaded bracket” throughout the claims.  This limitation renders the claims indefinite because it is unclear as to what exactly this feature is, and where/how it corresponds to the other claimed features of the invention.
Claim 4 recites the term “lag bolts” throughout the claims.  This limitation renders the claims indefinite because it is unclear as to what exactly this feature is, and where/how it corresponds to the other claimed features of the invention.
Claims 5 and 9 recite the term a “stop boss” throughout the claims.  This limitation renders the claims indefinite because it is unclear as to what exactly this feature is, and where/how it corresponds to the other claimed features of the invention.
Claims 2, 8, 10 and 13 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Leitheiser (US 6361252).
Regarding claims 1 and 7, Leitheiser discloses a dock leveling system for a fixed side of the dock and a free side of the dock, the dock leveling system comprising: a threaded rod [90 in Figure 2 embodiment; 66 in Figure 4 embodiment] comprising a length equal to and greater than a height of a leveling adjustment between the free side of the dock in relation to the fixed side the dock; a threaded bracket [96 in Figure 2 embodiment; 80, 76, 78 in Figure 4 embodiment] affixed to a top side portion of the dock configured to receive a top portion of the threaded rod wherein a thread of the threaded bracket matches a thread of the threaded rod; and a receiving bracket [24, best seen in Figure 2] affixed to a bottom side portion of the dock, wherein a receiving portion of the receiving bracket holds the threaded rod in a predetermined position during threading.
Regarding claims 2 and 8, Leitheiser further discloses a head [70] affixed to the threaded rod, the head configured to torque the threaded rod in response to a power driver on the head.
Regarding claim 4, Leitheiser further discloses the threaded bracket and the receiving bracket are affixed to respective dock sides via respective lag bolts [Figure 2].
Regarding claims 5 and 9, Leitheiser further discloses a stop boss [underside of head 70] on an end of the threaded rod configured to prevent a passage of the threaded rod there through.
Regarding claims 6 and 10, Leitheiser further discloses a plurality of threaded rods, a plurality of threaded brackets and a plurality of receiving brackets to adjust a level of a plurality of locations on the dock [part of a complete dock; Figure 1].
Regarding method claims 11-20, the claimed method would be inherently performed by the device disclosed in Leitheiser.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitheiser (US 6361252) alone.
Specifically regarding claim 3, although this configuration is not disclosed in Leitheiser, it would have been obvious to one of ordinary skill in the art to construct it as such since the Applicant’s specification indicates that either configurations are acceptable – therefore neither one can be considered a critical element to the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619